t c memo united_states tax_court home health services trust robert hogue trustee petitioner v commissioner of internal revenue respondent docket no filed date robert hogue pro_se jeremy l mcpherson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction ’ respondent maintains that the petition was not filed by a trustee authorized to bring suit on behalf of home health services trust home health as discussed in detail below we shall grant respondent’s motion and dismiss this case for lack of jurisdiction background a notice_of_deficiency respondent issued a notice_of_deficiency to home health determining a deficiency in an addition to and a penalty on its federal_income_tax as follows accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure this case was consolidated for hearing with three related cases in which robert hogue also filed petitions purportedly as trustee on behalf of various so-called trusts see residential mgmt servs trust v commissioner tcmemo_2003_56 rancho residential servs trust v commissioner tcmemo_2003_57 sunshine residential trust v commissioner tcmemo_2003_59 use of the terms trust and trustee and their derivatives is intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship the deficiency in income_tax is based on the disallowance of deductions claimed by home health on schedule c profit or loss from business in this regard respondent determined that the deductions are disallowed because you failed to establish the amount if any that was paid during the taxable_year for ordinary and necessary business_expenses and you failed to establish the cost or other basis of the property claimed to have been used in business b petition the court subsequently received and filed a petition for redetermination challenging the notice_of_deficiency the petition was signed by robert hogue as home health’s purported trustee paragraph of the petition which sets forth the bases on which the notice_of_deficiency is challenged alleges as follows the statutory_notice_of_deficiency was issued to petitioner claiming petitioner had unreported income petitioner denies having any unreported income attached to the notice_of_deficiency irs form 4549-a income_tax examination changes line states total corrected tax_liability petitioner denies having a tax_liability respondent has failed to provide the petitioners sic with the usc title_26 taxing statute that applies respondent has failed to provide the petitioners sic with certified assessment information as per internal revenue regulation respondent has failed to identify the individual who will certify to the tax adjustments the determination was based on petitioner claims the notice_of_deficiency the claimed tax_liability and home health’s principal_place_of_business was in california at the time that the petition was filed with the court - - the claimed unreported income are all based on unfounded and hearsay evidence no examination of books_and_records has been done so we are presuming thi sec_1s a naked assessment there can be no meaningful administrative hearing until respondent provides petitioner with certified evidence to support the notice_of_deficiency and the claimed tax_liability c respondent’s motion respondent filed a motion to dismiss for lack of jurisdiction in the motion respondent asserts that this case should be dismissed for lack of jurisdiction on the ground that the petition was not filed by a trustee authorized to bring suit on behalf of the trust upon the filing of respondent’s motion to dismiss the court issued an order directing home health to file an objection if any to respondent’s motion taking into account rule and to attach to the objection a copy of the trust instrument or other documentation showing that the petition was filed by a fiduciary legally entitled to institute a case on behalf of home health the court subseguently extended the time within which objection was to be filed d robert hogque’s objection ultimately the court received an objection which was signed by robert hogue to respondent’s motion to dismiss paragraph of the objection states --- - robert hogue presented a_trust instrument for the court which 1s a contractual contract trust based on common_law the united_states constitution article one section mr hogue also presented notarized documentation to the court to show his acceptance of trusteeship as well as further documentation such as form_56 fiduciary signature card showing robert hogue as wet signature on bank account at best this site is frivolous and without merit the court is trying to mislead the petitioner in this court action robert hogue is the only person who can represent the trust his description as trustee for home health is well established in his everyday work as trustee attached to the objection are copies of inter alia a purported trust instrument dated date trust instrument a document entitled trustee resignation appointment of successor-trustee executed on date wherein a douglas j carpa trustee purportedly appoints robert hogue as the successor trustee for home health appointment document an undated document entitled letter of resignation resignation letter documents entitled monthly management meeting the same trust instrument and appointment document were both submitted to the court by robert hogue in home health servs trust v commissioner docket no involving the tax_year which was dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust likewise with the exception of the name of the so-called trust the appointment document is identical to the appointment document submitted to the court by robert hogue in numerous cases before this court that were dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust see rancho residential facility trust v commissioner docket no residential mgmt servs trust v commissioner docket no involving the tax_year home health servs trust v commissioner docket no oo sunshine trust v commissioner docket no residential mgmt servs trust v commissioner tcmemo_2001_ involving the tax_year cases cited supra n - - purported minutes and a provision of the revised statutes of nova scotia canada the trust instrument is identical to the altered trust instrument submitted to the court by robert hogue in residential mqmt servs trust v commissioner tcmemo_2003_56 including the execution of the trust instrument before a notary public on date except for the name of the trust and the recordation information stamped on the unnumbered cover page the recordation information stamped on the unnumbered cover page of the trust instrument states as follows ’ official records of maricopa county az recorder helen purcell lilian of in fact the recordation information on the trust instrument is in numerical order with the recordation information on the altered trust instrument submitted to the court in residential mgmt servs trust which states specifically robert hogue attached nova scotia’s trustee act chapter of the revised statutes amended c s c which has no relevance to the present case see residential mgmt servs trust v commissioner tcmemo_2001_297 ’ we note that the record reflects that only the unnumbered cover page of the trust instrument was purportedly recorded with the maricopa county recorder in arizona - j- official records of maricopa county az recorder helen purcell lilian of the undated resignation letter which had been furnished to respondent by robert hogue states as follows letter of resignation to the trustees of home health service sec_5505 connecticut ave nw washington d c dear board_of trustees i hereby tender my resignation as trustee of home health services effective at the close of the sic date s american common trust douglas carpa trust officer notice of acceptance of resignation s bob hogue trustee the purported minutes which are dated july august september october november and date are each one page long and contain a sign in log with various signatures including robert hogue’s purported signature s all six of these purported minutes are identical copies of the same six purported minutes submitted to the court by robert hogue in numerous cases before this court that were dismissed on the ground that robert hogue was not a proper person authorized to petition the court on behalf of the trust see cases cited supra n --- - however the purported minutes do not state the organization that the minutes pertain to nor do the purported minutes document douglas j carpa’s alleged notice of resignation nor robert hogue’s alleged appointment as the successor trustee for home health nor robert hogue’s or any trustee’s alleged authority to amend the trust instrument eb respondent’s response at the court’s direction respondent filed a response to the foregoing objection challenging the authenticity of the purported trust instrument respondent further contends that the objection is identical to a previous objection filed by robert hogue in home health servs trust v commissioner docket no which was dismissed for lack of jurisdiction f hearing on respondent’s motion this matter was called for hearing at the court’s trial session in san francisco california counsel for respondent appeared at the hearing and offered argument and evidence in support of respondent’s motion to dismiss robert hogue appeared pro_se purportedly on behalf of home health the only evidence he offered was his naked assertion that he is entitled to appear on behalf of home health because he was appointed trustee on date g post-hearing memorandum briefs a memorandum brief which was signed by robert hogue does --- - nothing more than repeat the same unsubstantiated and conclusory allegations made in the petition and in the objection ie that robert hogue is the trustee for home health discussion according to respondent home health failed to show that robert hogue is its duly appointed trustee respondent asserts that as a result no valid petition has been filed and the court must dismiss this case for lack of jurisdiction we agree it is well established that the taxpayer has the burden of affirmatively establishing all facts giving rise to the court’s jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 furthermore unless the petition is filed by the taxpayer or by someone lawfully authorized to act on the taxpayer’s behalf we are without jurisdiction see fehrs v commissioner supra pincite rule a requires that a case be brought by and in the name of the person against whom the commissioner determined the deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a rule c states that the capacity of a fiduciary or other representative to litigate in the court shall -- - be determined in accordance with the law of the jurisdiction from which such person’s authority is derived robert hogue contends that he was appointed trustee for home health in accordance with the trust instrument however robert hogue has failed to provide the court with the documentary_evidence necessary to support his contention that he is vested with authority to institute this action on behalf of home health under the law of any relevant jurisdiction we note that robert hogue is no stranger to this court and was recently involved ina strikingly similar matter before this court ’ residential mgmt servs trust v commissioner tcmemo_2003_56 wherein robert hogue also claimed that he was validly appointed as successor trustee by the resigning trustee douglas j carpa in residential mgmt servs trust robert hogue submitted a purported trust instrument as proof of his appointment that mirrors the trust instrument submitted in this case except for the name of the trust the evidence in that case showed that the purported trust instrument was not recorded in its entirety and that robert hogue admitted that he personally robert hogue has filed numerous petitions with the court on behalf of various so-called trusts as is the case here those petitions were dismissed on the ground that they were not filed by a proper party see residential mgmt servs trust v commissioner tcmemo_2003_56 rancho residential servs trust v commissioner tcmemo_2003_57 sunshine residential trust v commissioner tcmemo_2003_59 and cases cited therein at n changed the terms of the trust after his purported appointment as successor trustee significantly the recordation information on the purported trust instrument in residential mgmt servs trust and the recordation information in the present case are in numerical order thus it appears that the trust instrument here was also not recorded in its entirety furthermore the purported minutes including the signatures submitted in the present case are identical to the minutes submitted in sunshine residential trust v commissioner tcmemo_2003_59 rancho residential servs trust v commissioner tcmemo_2003_57 and residential mgmt servs trust because none of the purported minutes state the organization that they pertain to it appears that robert hogue simply copied the same purported minutes for each case and submitted them as the home health minutes in the present case thus the record creates doubt as to the authenticity of the purported trust instrument in its entirety and of its related documents paper records no matter how seemingly authentic can be easily made to mask reality comer family equity pure trust v commissioner tcmemo_1990_316 affd 958_f2d_136 6th cir because he provided only a copy of a_trust instrument without any certification as to its authenticity other than his own uncorroborated and self-serving assertions we have serious doubts that robert hogue has presented the court with home health’s valid and complete trust instrument see residential momt servs trust v commissioner supra thus we do not accept robert hogue’s unverified testimony that he is the trustee for home health even assuming arguendo that the purported trust instrument is authentic robert hogue has still failed to establish that he was appointed successor trustee for home health in accordance with paragraph highth of the purported trust instrument that paragraph provides in pertinent part that a successor-trustee may be appointed by the current trustee or trustees a court of competent jurisdiction or by consensus with the and sic beneficiaries if the first trustee resigns with days notice the record does not contain any evidence that the resigning trustee provided days’ notice at best there is a purported appointment document dated date anda questionable purported resignation letter wherein douglas j carpa purportedly provides notice of his resignation however the purported resignation letter is undated the evidence suggests that the resignation letter was created on or about date the fact of the matter however is that robert hogue purportedly in his capacity as trustee signed the resignation letter accepting notice of douglas j carpa’s resignation similar to the case in residential mgmt servs trust v we need not and do not address whether douglas j carpa has such valid authority under the law of any relevant jurisdiction commissioner supra robert hogue’s purported actions relating to home health predated his purported appointment as successor- trustee accordingly we hold that evidence necessary to support the contention that robert hogue was vested with authority to institute this action on behalf of home health is lacking therefore we shall dismiss this case for lack of jurisdiction consistent with respondent’s motion all of the arguments and contentions that have not been analyzed herein have been considered but do not require any further discussion in order to give effect to the foregoing an order of dismissal for lack of jurisdiction will be entered
